Citation Nr: 0937517	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  02-14 812	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  Subsequently, the Board 
remanded the issue for additional development in June 2004, 
August 2007, and September 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran's service-connected disabilities consist of 
left total knee replacement, rated as 30 percent disabling; 
bilateral pes planus, rated as 30 percent disabling; right 
knee condition associated with left total knee replacement, 
rated as 10 percent disabling; and right knee, limitation of 
extension, rated as 10 percent disabling.  

3.  The Veteran is a high school graduate with one year of 
college and is not currently employed.

4.  There is no competent medical evidence that indicates 
that the Veteran's service-connected disabilities alone 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in June 2004, April 2007, November 2007, and November 
2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in August 2009.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the April 2007, November 2007, and 
November 2008 correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

TDIU - Laws and Regulations 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

Where a Veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).
A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341.

Factual Background and Analysis

In a handwritten signed statement dated in July 1997, which 
the Veteran submitted to VA in connection with an earlier 
claim, he indicated that difficulties with his knees meant 
that he mowed his lawn with a riding lawn mower, that he 
golfed using a golf cart, and that his bowling was limited.  
He said that after knee surgery in 1954, he was unable to do 
much walking or prolonged standing and that officials at J & 
L Steel, his then employer, offered him a job in the 
accounting office, which he gratefully accepted.  

A March 2002 VA examiner noted that the Veteran was a retired 
office clerk in a steel mill.

In his VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability) received in November 
2001, the Veteran said that he left his last job, as a part-
time driver for Budget Rent-A-Car, due to his service-
connected left knee and flat feet.  He indicated that he had 
worked part-time with Budget from 1985 until August 2000, and 
that he had earned his largest annual salary as a clerk in 
1984.  He also disclosed that he had completed one year of 
college, but had no additional education or training.  In 
December 2001, the Veteran's last employer, Budget Rent-A-Car 
in Pittsburgh, filed employment information with VA and 
disclosed that the Veteran worked 24 to 30 hours weekly from 
May 1985 to August 2001, as a driver, and that he was unable 
to return to work due to a disability.  It also was disclosed 
that the company did not pay the Veteran any disability or 
retirement benefits.  

The Veteran underwent a VA examination in June 2004 of his 
right lower extremity, including right knee arthritis.  
During that examination, the Veteran told the examiner that 
he had constant pain in his right knee which limited his 
activities.  He required the use of a cane.  

April 2006 correspondence from J.L.D., D.C., the director of 
a local chiropractic clinic, noted that the Veteran was 
treated there whenever necessary during the previous five 
years for his low back and right leg.  The possibility of 
degenerative disc disease and stenosis of the lower lumbar 
region was noted.  It was explained that the Veteran was 
being treated with mild spinal manipulation and disc 
decompression.  An April 2006 signed statement from M.P., an 
exercise physiologist, noted that the Veteran had attended 
the wellness program at a rehabilitation clinic for 
approximately five years for leg and back strengthening.

An August 2006 private medical record noted that the Veteran 
had been treated for spinal stenosis and degenerative disc 
disease of the back.  The physician noted that treatment 
would continue without surgery but with pain medication.  If 
lower leg pain worsened, the physician said that he would 
consider a one level or two level decompression in the lumbar 
spine.  

Following a lower extremity arterial evaluation, T.J.F., M.D. 
reported that the Veteran suffered from bilateral mild 
infrapopliteal tibial disease. 

Private medical evidence from the Heritage Valley Health 
System dated from March 2007 to August 2007 revealed that the 
Veteran underwent surgeries for an abdominal aortic aneurysm 
and certain cardiac disorders.  

In December 2007 correspondence, Dr. M.J.S., the Veteran's 
private physician, related that he had treated the Veteran 
for chronic pain due to intractable arthritis and that the 
Veteran had had numerous surgeries without much relief in 
pain.  Given intractable pain, Dr. M.J.S. opined that the 
Veteran will not be a candidate for job placement now or in 
the foreseeable future.  

In an August 2008 statement in support of claim the Veteran 
stated that he had a prescription for morphine, in addition 
to oxycodon, and attached undated written instructions 
regarding morphine provided him by a VA Medical Center.  
In a second VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability) received in December 
2008, the Veteran said that he left his last job due to his 
disability.  He indicated that was a part-time job in 2001.  
He also indicated on the form that he last worked full-time 
in 1984 and that in 1983, while in a clerical occupation, he 
earned his largest annual salary. 

The July 2009 VA examiner noted that the Veteran had had 
three operations on his left knee, including a total knee 
arthroplasty in 2000, a meniscectomy on his right knee, which 
could lead to another total knee replacement, and quite a bit 
of pain described as 10 on a scale of 10.  The physician 
noted that this was certainly aggravated by activities and 
relieved by rest.  Flare-ups, brought on by activity and 
relieved with rest, occurred once a week that caused 
increased pain in both knees.  He was prescribed oxycodone 
and morphine whenever needed without side effects.  He 
ambulated with a cane or walker, was able to perform all 
activities of daily living independently, and golfed and 
bowled in a senior league once a week.  He exercised daily at 
the "Y".  He lived at home with his wife and last worked in 
2002 when he drove cars for Budget Rental Car.  It was noted 
that previously he spent most of his time working in a steel 
mill.  

After examination, it was noted that the VA physician 
examiner did not doubt that the Veteran suffered pain from 
his lower extremity disorders and noted, in fact, that he was 
taking "some heavy hitting pain medication" prescribed by 
his primary care physician.  However, the examiner opined 
that the Veteran's service-connected disabilities did not 
preclude him from gainful employment in a desk job in an 
office setting and from doing sedentary work.  While his 
lower extremity pain and limitations would preclude the 
Veteran from many jobs, such as driving or labor-intensive 
work, it was the opinion of the examiner that the Veteran 
would be able to perform other types of work, such as 
standard office type work or any computer work where he sat 
and performed most of the tasks with his upper body.

Based upon the evidence of record, the Board finds that the 
preponderance of the persuasive evidence does not demonstrate 
that the Veteran is unemployable as a result of his service-
connected disabilities.  VA records show service connection 
has been established for left total knee replacement (30 
percent), bilateral pes planus (30 percent), right knee 
condition associated with left total knee replacement (10 
percent), and right knee, limitation of extension (10 
percent).  His combined service-connected disabilities rating 
is 70 percent.  The schedular rating criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a) have not been met in 
this case as no individual disability is rated at 40 percent, 
even though the four service-connected disabilities together 
have a combined rating of 70 percent.

There is little medical evidence to suggest that the Veteran 
is unemployable as a result of his service connected 
disabilities, alone.  Dr. M.J.S. suggested in December 2007 
correspondence that the Veteran would not be a candidate for 
job placement then or in the foreseeable future due to 
intractable pain from arthritis.  However, Dr. M.J.S. did not 
confine his recommendation to the effect of only the 
Veteran's service-connected disabilities but based that 
recommendation on all the Veteran's arthritic problems, 
limitations and complaints.  The Veteran has been noted in 
the record to have a low back disorder, left leg and right 
leg disorders, and cysts on his left thigh and left knee that 
are not service connected, as well as prostate cancer and 
rectal bleeding.  The July 2009 VA examiner noted that the 
Veteran's service-connected disorders interfered with his 
employability, but that he could still engage in sedentary 
employment.

Here, the Board attaches the greatest weight to the medical 
opinion of the July 2009 VA examiner, which was predicated on 
a review of the claims file and an examination of the 
Veteran.  Moreover, the examiner explained the basis for his 
conclusion and rendered such opinion upon clinical testing 
and examination.  Conversely, the December 2007 opinion by 
the private physician provided no objective findings, was not 
predicated upon a review of the claims folder, and appeared 
to attribute the Veteran's inability to work to both his 
service-connected as well as his non-service connected 
arthritic complaints.  The Board notes that the private 
opinion did not specifically mention or discuss the 
possibility of the Veteran's ability to engage in his former 
clerical work.  The Board acknowledges the July 2009 VA 
examiner's opinion that the Veteran would be able to do 
sedentary work.  Therefore, the Board finds that the Veteran 
is capable of substantially gainful employment through 
sedentary work.

The Board recognizes that the Veteran's service-connected 
disabilities affect his ability to secure or follow a 
substantially gainful occupation.  In recognition of the 
severity of his service-connected disabilities, the Veteran 
is currently rated as a combined 70 percent disabled.  
However, in this case, there is no reason for the Board to 
conclude that the Veteran's service-connected disabilities 
alone produce unemployability or are so unusual or 
exceptional as to warrant referral of the case for extra-
schedular consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) 
(2008).

The Board acknowledges the Veteran's statements that his 
service-connected disabilities precluded him from obtaining 
substantially gainful employment.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Entitlement to a total disability rating based upon 
individual unemployability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


